United States Court of Appeals
                                                                       Fifth Circuit
                                                                    F I L E D
                   IN THE UNITED STATES COURT OF APPEALS
                                                                    October 18, 2004
                            FOR THE FIFTH CIRCUIT
                            _____________________               Charles R. Fulbruge III
                                                                        Clerk
                                 No. 03-60999
                            _____________________

VAUGHN KELLY,

                                                    Plaintiff - Appellant,

                                    versus

THE SHERIFF’S DEPARTMENT OF
SUNFLOWER COUNTY, MISSISSIPPI; ET AL.,

                                                                Defendants,

E. B. GRESHAM, Individually, and in
his capacity as an officer of the
Mississippi Public Safety Commission,

                                                    Defendant - Appellee.

__________________________________________________________________

           Appeal from the United States District Court
             for the Northern District of Mississippi
                      USDC No. 4:02-CV-213-PB
_________________________________________________________________

Before GARWOOD, JOLLY, and BARKSDALE, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Vaughn Kelly, proceeding pro se, brought

this       suit   against   the   Defendant-Appellee,    E.   B.    Gresham,

individually and in his capacity as an officer of the Mississippi

Public Safety Commission (MPSC).         Kelly alleges violations of 42

U.S.C. § 1983 and liability under various common law tort theories.


       *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
Kelly, a commercial truck driver, claims that Gresham violated his

rights by (1) unlawfully stopping Kelly’s truck; (2) unlawfully

arresting Kelly for failure to maintain an updated log book; and

(3)   unlawfully     searching      Kelly’s     vehicle.      With    respect     to

Gresham’s personal liability, the district court granted summary

judgment on the grounds of his qualified immunity.                 With respect to

Gresham’s liability in his official capacity, the district court

determined    that    Kelly’s       claims    are   barred    by    the   Eleventh

Amendment.    Our review is de novo.           See Cousin v. Small, 325 F.3d

627, 637 (5th Cir. 2003).       Because we find no reversible error, the

decision of the district court is AFFIRMED.

      Kelly challenges the district court’s finding that Gresham, in

his individual capacity, was entitled to qualified immunity against

federal law claims.      Government officials performing discretionary

functions are protected from civil liability under the doctrine of

qualified     immunity    if     their       conduct   violates      no   “clearly

established    statutory       or    constitutional        rights    of   which   a

reasonable person would have known”.                Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982).

      Kelly first claims that Gresham violated his Fourth Amendment

rights when he stopped Kelly’s truck without a warrant.                    We have

previously said that “persons who engage in pervasively regulated

industries have a diminished expectation of privacy.”                       United

States v. Blocker, 104 F.3d 720, 728 (5th Cir. 1997).                 We conclude



                                         2
that the district court was correct in concluding that commercial

trucking is a “pervasively regulated” industry and that Kelly’s

claims are therefore properly analyzed under New York v. Burger,

482 U.S. 691 (1987).

     Burger requires, inter alia, that a statutory or regulatory

scheme authorizing the search of a pervasively regulated business

“provide[] a constitutionally adequate substitute for a warrant”.

Id. at 480.       Kelly appears to argue that provisions of the

Mississippi Code authorizing inspection of motor vehicles by the

MPSC do not provide such a substitute because the inspection system

does not “limit the discretion of the inspecting officers”. United

States v. Fort, 248 F.3d 475 (5th Cir. 2001).                      He further argues

that the relevant statute, MISS. CODE ANN. § 77-7-16, does not grant

an officer the authority to stop a commercial trucker without

probable cause.

     We can assume, arguendo, that Kelly’s arguments have some

merit   and   thus,    that      a    question       exists   as    to    whether      the

Mississippi statutory scheme passes muster under Burger.                               The

relevant    question   in     this     case     as   it   presents       the   issue    of

qualified     immunity,     is       not   whether     Gresham’s      stop     actually

satisfies the requirements set forth in Burger, but whether his

actions     violated   Kelly’s         “clearly       established        statutory      or

constitutional rights.”          Harlow, 457 U.S. 818. Kelly does not cite

any statute or decisional authority establishing the unlawfulness



                                            3
of Gresham’s stop.   By contrast, Gresham can point to at least one

case wherein the Mississippi Court of Appeals upheld the legality

of random stops of commercial truckers.    See Edwards v. State, 795

So. 2d 554 (Miss. Ct. App. 2001).     Thus, Kelly has failed to show

that Gresham’s stop was not “objectively reasonable in light of the

legal rules clearly established at the time of the incident”.

Jones v. City of Jackson, 203 F.3d 875, 879 (5th Cir. 2000).     As

such, we conclude, with respect to individual liability, that the

district court did not err in granting summary judgment based on

Gresham’s qualified immunity.

     Kelly also contends that arresting him based on a violation of

49 C.F.R. § 395.8(k)(2) was unlawful.      This regulation requires

commercial truck drivers to retain a record of duty status for the

previous seven days.    Kelly argues that the regulation provides

only for civil penalties, not criminal sanctions.    Kelly was also

charged under MISS. CODE ANN. § 77-7-16(1), which incorporates by

reference all federal DOT regulations into Mississippi law, and §

77-7-311(1), which states that “any person violating any provision

of this chapter ... shall be deemed guilty of a misdemeanor”.

Thus, Kelly’s conduct constituted criminal behavior.    Gresham was

entitled to arrest Kelly for “even a very minor criminal offense

[committed] in his presence”.    Atwater v. City of Lago Vista, 532

U.S. 318, 354 (2001).   As such, Kelly’s claim of unlawful arrest is

without merit.



                                  4
     Kelly’s claim that Gresham unlawfully searched the cab of his

truck is similarly meritless.          Gresham’s search was permissible

under New York v. Belton, which held that “when a policeman has

made a lawful custodial arrest of the occupant of an automobile, he

may, as a contemporaneous incident of that arrest, search the

passenger compartment of that automobile.”               453 U.S. 454, 460

(1981).     Thus,    we    conclude    that,   as   to   all   three    alleged

violations, the district court did not err in concluding that

Gresham had failed to show the violation of any clearly established

constitutional or statutory right, and in thus granting summary

judgment based on Gresham’s qualified immunity.                See Jones, 203

F.3d at 879.

     With respect to his claims against Gresham in his official

capacity,   Kelly    has    waived    the   issue   of   Gresham’s     Eleventh

Amendment immunity from suit by failing to address it in his

opening brief.      See Yohey v. Collins, 985 F.2d 222, 225 (5th Cir.

1993).    He has likewise waived any challenge to the district

court’s determination that Gresham was entitled to immunity under

MISS. CODE ANN. § 11-46-9 against Kelly’s state law tort claims.

     Kelly’s sole remaining argument is that the district court

erred in not remanding his state law claims against Gresham in his

official capacity to state court.           Kelly has failed to show that

the district court abused its discretion in exercising supplemental

jurisdiction over these state law claims.           See Smith v. Amedisys,

Inc., 298 F.3d 434, 446 (5th Cir. 2002); 28 U.S.C. § 1367.

                                       5
The judgment of the district court is therefore

                                                  AFFIRMED.




                           6